 In the Matter of MONTGOMERY WARD & Co., INCORPORATED, EMPLOYER.andINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,.WAREIIOUSEl1EN AND HELPERS OF AMERICA, LOCAL No. 57, A. F. L.,,EUGENE,OREGON,PETITIONERCase No. 36-RC-378.-Decided April 18, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Robert E.Tillman, hearing officer.The hearing officer's rulings made at thehearing are free front prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and Members.Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section-9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all warehouse employees at the Em--ployer's Eugene, Oregon, warehouses, including shipping and receiv-ing clerks and trucks drivers and helpers.The Employer objects tothe unit, contending that its warehouses constitute an integral part ofits Eugene retail store and that the appropriate unit should include allemployees at both its stores and warehouses.There is no prior his-tory of collective bargaining.The Employer is engaged in retail merchandising. Its two Eugene,.Oregon, stores, include a main store and a farm store, located about ablock away.Warehouse No. 1 is housed on the second and third floors.89 NLRB No. 70.528 MONTGOMERY WARD & CO., INCORPORATED529of the farm store, and Warehouse No. 3 in the basement of the mainstore building.Warehouse No. 2 is in a separate building, locatedseveral blocks from either store.The 12 employees sought by the Petitioner include a departmenthead, comparable to a chief receiving clerk, who works with his assist-ant in Warehouse No. 3 in the main store. This department head isresponsible for the remaining 11 employees in the proposed unit.Two warehousemen work in Warehouse No. 1, 1 warehouseman worksinWarehouse No. 2, and 3 female receiving employees work with thedepartment head in Warehouse No. 3 in the main store. The Em-ployer has 4 trucks, 2 of which are general delivery trucks.Normally,each of the latter trucks has a driver and a helper. The 4 truck driversand helpers, when not making deliveries, assist in warehouse activity.As noted, there is a warehouse department head responsible for allwarehouse activities.Both selling and nonselling employees are hiredthrough a central personnel office located in the main store, workthe same number of hours, and receive the same lunch and restperiods.Nonselling employees receive a straight weekly salary; sell-ing employees receive a fixed weekly wage, plus commissions. Sellingemployees may, during slack periods, assist in warehouse work, butwarehouse employees never assist in any selling activities.There is no regular interchange between warehouse employees, truckdrivers and helpers, and store selling employees.No other employ-ees in the store regularly perform work comparable to that done inthe warehouses.The Employer contends that the unit sought is inappropriate be-cause its warehouse operations are integrated with its store operationsand, further, because working conditions, hours of employment, andpersonnel policies are the same with respect to both warehouseand store selling employees.While the Board has consideredthese factors in determining whether warehouse employees shouldconstitute a separate unit or should be included in a larger one,1 nolabor organization is seeking a broader voting group.Moreover,it is well established that warehouse employees may constitute an ap-propriate unit.2Indeed a similar unit now exists in another storeof the Employer.3The employees sought herein are separated fromthe selling operations of the store, are under separate supervision, donot regularly interchange with, or come in contact with, store em-ployees, receive a different rate of pay from selling employees, and'Stern Brothers,81 NLRB 1386.2 Scars, Roebuck andCo., 82 NLRB 985:Thalhimer Brothers Incorporated, 77NLRB1249;Dohrmann Hotel Supply Company, 71NLRB 699.3Montgomery bard & Company,85 NLRB 976. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDperform a different type of work.Under these circumstances we findthat warehouse employees and truck drivers and helpers at the Em-ployer's Eugene,Oregon, store,excludingsupervisors,constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations,among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the payroll period immediately preceding thedate of this Direction of Election,including employees who did notwork during said payroll period because they were ill or on vacationor temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement,to determinewhether or not they desire to be represented,for purposes of collec-tive bargaining, by International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Local No. 57,A. F. L.